 



EXHIBIT 10.24

     
(S1 CORPORATION LOGO) [g05913g0591301.gif]
   

     
S1 CORPORATION
  Headquarters  3500 Lenox Road, Suite 200 Atlanta, Georgia 30326 U.S.A.

T +1 (404) 923—3500     F +1 (404) 923-6727     TOLL FREE +1 (888) 457-2237
May 23, 2006
Jaime W. Ellertson
5324 Long Island Drive
Atlanta, GA 30327
     Re: Your separation from S1 Corporation
Dear Jaime:
As you are aware, S1 Corporation (the “Company”)1 terminated the employment
relationship with you effective July 24, 2005 (the “Separation Date”).
Consistent with the practice of the Company with respect to exiting executives,
and as contemplated by your employment agreement dated April 27, 2001, this
letter agreement (the “Agreement”) sets forth the terms under which your
employment with the Company has ended. We desire to resolve any and all issues
relating to your employment and the conclusion of your employment with the
Company amicably and on mutually satisfactory terms. Specifically, you (“You” or
“Your”) and the Company (collectively, the “Parties”) agree:
A. Separation Terms
1. Separation Benefits. Provided that You satisfy the conditions of this
Agreement and do not revoke this Agreement, the Company will:

  (a)   Separation Payment. Make payments to You (the “Separation Payments”) in
the aggregate amount of One Million Two Hundred Thousand ($1,200,000.00)
dollars. The initial payment will be in the amount of $507,692.31 and will be
due upon the expiration of the Revocation Period described in section A.3
(vi) of this Agreement. The remaining balance of $692,307.69 will be payable in
equal twice monthly installments over the 60 week period commencing on the first
regular payroll following the expiration of the Revocation Period;

 

1   The term “Company” includes the company’s parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

 

JWE Initials     

Page 1 of 7 - Separation and Release Agreement



--------------------------------------------------------------------------------



 



  (b)   Average Annual Bonus Payment. Pay to You $233,687.00 (the “Average
Annual Bonus Payment”) for each of two years. The Average Annual Bonus Payment
will be paid as a lump sum for each of two years (a) in the case of the first
payment, 8 days after the expiration of the revocation period, and (b) in the
case of the second payment, March 15, 2007.     (c)   Reimbursement of COBRA
Premiums, Life Insurance Cost and Long Term Disability Cost. Reimburse Your
COBRA premium under the Company’s major medical group health and dental and
vision plans and the cost of long term disability coverage comparable to that
which you had under the Company’s long term disability benefit on a monthly
basis, for a period of twenty-four (24) months after the Separation Date.
Reimburse You for the cost of conversion of the S1 group term Life Insurance
policy to an individual policy. Reimbursement of amounts under this paragraph
will be made within 30 days of receipt of your proof of payment by You of the
premiums for such coverage.     (d)   Accelerated Vesting. Accelerate two years
of vesting of Your option to acquire shares of the Company’s common stock (the
“Option”) granted to You pursuant to those certain S1 Corporation 2003 Stock
Incentive Plan Option Agreements dated as of August 11, 2003 and April 11, 2004
by and between the Company and You (the “Option Agreements”), incorporated by
reference, so that as of the Separation Date you may acquire a cumulative amount
of up to 392,277 shares of the Company’s common stock. Except as provided in
this provision, the Options will continue to be governed by the Option
Agreement.     (e)   Unemployment Compensation. Not contest Your claim for
unemployment compensation; and     (f)   References. Provide a reference letter
in the form attached as Exhibit A in response to a written reference request
authorized by You. You must direct all reference requests to VP, Human
Resources, S1 Corporation, 3500 Lenox Road, Suite 200, Atlanta, Georgia 30326,
or his successor. In response to inquiries concerning Your employment, the
Company will disclose Your dates of employment and job titles.

All payments will be subject to applicable withholdings, including taxes and
Social Security. Because You are no longer employed, Your rights to any
particular employee benefit will be governed by applicable law and the terms and
provisions of the Company’s various employee benefit plans and arrangements. You
acknowledge that Your Separation Date will be the date used in determining
benefits under all Company employee benefit plans. The Company’s obligations
listed in sub-paragraphs (a) — (f) above shall terminate immediately upon any
breach by You of this Agreement.
2. Release. In exchange for the separation benefits stated above, You release
and discharge the Company from any claim or liability, whether known or unknown,
arising
 

JWE Initials     

Page 2 of 7 - Separation and Release Agreement



--------------------------------------------------------------------------------



 



out of any event, act or omission occurring on or before the day You sign this
Agreement, including, but not limited to, claims arising out of Your employment
or the cessation of Your employment, claims for breach of contract, tort,
employment discrimination, retaliation, or harassment, as well as any other
statutory or common law claims, at law or in equity, recognized under any
federal, state, or local law, including without limitation any employment
agreement or arrangement with the company; provided, subject to the
representation by You that as of the date of Your execution of this Agreement,
You are unaware of any claim as a shareholder of the Company based on any acts
or omissions of the Company, the foregoing release shall not apply to any claims
which You may have in your capacity as a shareholder of the Company based on any
acts or omissions which occurred following your resignation as a director of the
Company. You also release any claims for unpaid back pay, sick pay, vacation
pay, expenses, bonuses, commissions, attorneys’ fees, or any other compensation.
You agree that You are not entitled to any additional payment or benefits from
the Company, except as set forth in this Agreement. You further agree that You
have suffered no harassment, retaliation, employment discrimination, or
work-related injury or illness. Nothing in this Section constitutes a waiver of
any right to indemnification which You may have as a result of serving as an
officer and director of the Company, whether arising under the General
Corporation Law of Delaware, the Company’s bylaws or under any other law or Your
employment agreement dated April 27, 2001.
3. OWBPA/ADEA Waiver. By agreeing to this provision, You release and waive any
right or claim against the Company arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), the Older Workers
Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”), or the Georgia
Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2, (the
“Waiver”). You understand and agree that:

  (i)   this Agreement is written in a manner that You understand;     (ii)  
You do not release or waive rights or claims that may arise after You sign this
Agreement;     (iii)   You waive rights and claims You may have had under the
OWBPA and the ADEA, but only in exchange for payments and/or benefits in
addition to anything of value to which You are already entitled;     (iv)   You
have been advised to consult with an attorney before signing this Agreement;    
(v)   You have 45 days (the “Offer Period”) from receipt of this Agreement to
consider whether to sign it. If You sign before the end of the Offer Period, You
acknowledge that Your decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period;

 

JWE Initials     

Page 3 of 7 - Separation and Release Agreement



--------------------------------------------------------------------------------



 



  (vi)   You have 7 days after signing this Agreement to revoke this Agreement
(the “Revocation Period”). If You revoke, the Agreement shall not be effective
or enforceable and You shall not be entitled to the separation benefits stated
above. To be effective, the revocation must be in writing and received by the
Chief Legal Officer, S1 Corporation, 3500 Lenox Road, Suite 200, Atlanta,
Georgia 30326, or his successor, within the Revocation Period;     (vii)   this
Waiver will not become effective or enforceable until the Revocation Period has
expired; and

B. Your Ongoing Obligations
1. Return of Company Property. You certify, by your signature below, that You
have returned to the Company all of the Company’s property, including, but not
limited to, keys, pass cards, credit cards, customer lists, rolodexes, tapes,
software, computer files, marketing and sales materials, and any other record,
document or piece of equipment belonging to the Company, provided that You will
be entitled to retain the laptop computer previously provided to You by the
Company. You further certify that you have not retained any copies of the
Company’s property, including any copies existing in electronic form, which are
in Your possession or control. You acknowledge that You have not and will not
destroy, delete, or alter any Company property without the Company’s consent.
2. Non-Disparagement. You have not and will not make any disparaging or
defamatory statements, whether written or verbal, regarding the Company or its
officers, directors or employees.
3. Future Employment. You agree that the Company has no obligation to consider
You for employment should You apply in the future.
4. Exercise of Vested Options. Exclusive of the accelerated options described in
Section A (1) (e), as of the Separation Date You were vested in a non-qualified
option to purchase 1,647,250 shares of the common stock of the Company (the
“Options”).
5. Confidentiality. You acknowledge and agree that neither You nor anyone acting
on Your behalf has made or shall make any disclosures concerning the existence
or terms of this Agreement to any person or entity, including, but not limited
to, any representative of the media, judicial or administrative agency or body,
business entity, or association, except: (i) Your spouse; (ii) Your attorneys,
accountants, or financial advisors, but only to the extent disclosure is
necessary to obtain legal or professional services from such persons; (iii) the
Internal Revenue Service, the Social Security Administration, or the Georgia
state and local taxing authorities, but only when disclosure is necessary to
produce a document for tax and/or Social Security reasons and upon the request
of the governmental agency; or (iv) a government agency or court of competent
jurisdiction pursuant to a legally enforceable subpoena. If You are
 

JWE Initials     

Page 4 of 7 - Separation and Release Agreement



--------------------------------------------------------------------------------



 



contacted, served, or learn that You will be served with a subpoena to compel
Your testimony or the production of documents concerning this Agreement or Your
employment with the Company, You agree to immediately notify the Company’s Human
Resources Director by telephone and as soon as possible thereafter in writing.
If You disclose the existence or terms of this Agreement to any person or entity
described in sub-clauses (i) or (ii) of this paragraph, You shall inform such
person or entity of this confidentiality provision. You shall also instruct such
person or entity to maintain the same level of confidentiality required by this
provision. Any breach of this provision by such person or entity will be
considered a breach by You. You may not use this Agreement as evidence, except
in a proceeding in which a breach of this Agreement is alleged.
C. General Provisions
1. No Admission of Liability. This Agreement is not an admission of liability by
the Company. The Company denies any liability whatsoever. The Company enters
into this Agreement to reach a mutual agreement concerning Your separation from
the Company.
2. Attorneys’ Fees. In the event of litigation relating to this Agreement other
than a challenge to the OWBPA/ADEA Waiver set forth in Section A(3) above, the
Company shall, if it is the prevailing party, be entitled to recover attorneys’
fees and costs of litigation, in addition to all other remedies available at law
or in equity.
3. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.
4. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.
5. Governing Law. The laws of the State of Georgia shall govern this Agreement.
If Georgia’s conflict of law rules would apply another state’s laws, the Parties
agree that Georgia law shall still govern.
6. Entire Agreement. This Agreement and the Confidentiality, Non-Disclosure and
Non-Competition Agreement executed by You on November 24, 2000 (the “Prior
Agreement”) (collectively, the “Agreements”) constitute the entire agreement
between the Parties. The Prior Agreement is incorporated by reference, and any
post-termination obligations contained in the Prior Agreement shall remain in
full force and effect, and shall survive cessation of Your employment. You
acknowledge that the post-termination obligations contained in the Prior
Agreement are valid, enforceable and reasonably necessary to protect the
interests of the Company, and You agree to abide by such obligations. These
Agreements supersede any prior communications, agreements or understandings,
whether oral or written, between the Parties arising out of or relating to Your
employment and the termination of that employment, including
 

JWE Initials     

Page 5 of 7 - Separation and Release Agreement



--------------------------------------------------------------------------------



 



without limitation Your employment agreement dated April 27, 2001. Other than
this Agreement, no other representation, promise or agreement has been made with
You to cause You to sign this Agreement.
7. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.
8. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You and Your heirs and assigns.
If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before July 10, 2006.

            Sincerely,
            Richard Dobb      Chief Legal Officer     

I acknowledge the validity of this 7 page Agreement, including the attached
Exhibits, and represent that I have the legal capacity to enter into this
Agreement. I acknowledge that I have had the opportunity to consult with an
attorney before signing this Agreement. I have carefully read the Agreement,
know and understand the terms and conditions, including its final and binding
effect, and sign it voluntarily.

         
 
   
Jaime Ellertson
  Date

 

JWE Initials     

Page 6 of 7 - Separation and Release Agreement



--------------------------------------------------------------------------------



 



EXHIBIT A
                                        
                                        
                                        
     Re: Jaime Ellertson
Dear                                         :
     This letter is written in response to your request for references.

         
 
  Date of Employment:   November 27, 2000 through July 24, 2005
 
       
 
  Position:   Chief Executive Officer

     It is the Company’s policy not to disclose any additional information.

            Sincerely yours,
            Human Resources Director           

 

[Employee Initials]
MIADOCS 883949 2     

Page 7 of 7 - Separation and Release Agreement